             Case 3:19-cv-00859-EDL Document 16 Filed 04/27/19 Page 1 of 2



 1 Lincoln D. Bandlow, Esq. (CA #170449)
   lincoln@bandlowlaw.com
 2 LAW OFFICES OF LINCOLN BANDLOW, PC
   1801 Century Park East, Suite 2400
 3 Los Angeles, CA 9006
   Phone: (310) 556-9680
 4 Fax: (310) 861-5550

 5 Attorney for Plaintiff
   Strike 3 Holdings, LLC
 6

 7                              UNITED STATES DISTRICT COURT
 8                           NORTHERN DISTRICT OF CALIFORNIA
 9                                      OAKLAND DIVISION
10 STRIKE 3 HOLDINGS, LLC,                              Case Number: 3:19-cv-00859-EDL
11                         Plaintiff,                   NOTICE OF FIRM NAME CHANGE
12 vs.                                                  (CLERK’S ACTION REQUIRED)
13 JOHN DOE subscriber assigned IP address
   24.130.3.240,
14
                     Defendant.
15

16          PLEASE TAKE NOTICE that, effective immediately, the affiliation and address for
17 Lincoln D. Bandlow, counsel of record for Strike 3 Holdings, LLC, has changed and Mr.

18 Bandlow is no longer affiliated with the law firm Fox Rothschild, LLP. Mr. Bandlow’s new

19 firm affiliation and contact information is as follows:

20                         Lincoln D. Bandlow
                           LAW OFFICES OF LINCOLN BANDLOW, PC
21                         1801 Century Park East, Suite 2400
                           Los Angeles, CA 90067
22                         Phone: (310) 556-9680
                           Fax: (310) 861-5550
23                         Email: lincoln@bandlowlaw.com
24          DATED this 27th day of April, 2019.
25                                                LAW OFFICES OF LINCOLN BANDLOW, PC
26                                                s/ Lincoln D. Bandlow
                                                  Lincoln D. Bandlow, Esq. (CSBA #170449)
27

28
                                                    1

                                        Notice of Firm Name Change
             Case 3:19-cv-00859-EDL Document 16 Filed 04/27/19 Page 2 of 2



 1                                 CERTIFICATE OF SERVICE
 2         I hereby certify that on April 27, 2019, I electronically filed the foregoing document
 3 with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of

 4 record and interested parties through this system.

 5                                               s/ Lincoln D. Bandlow
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2

                                       Notice of Firm Name Change
